CATES, Judge.
Rape: sentence, 99 years.
The appellant has escaped from custody. The Attorney General has moved that we dismiss his appeal.
On authority of Warwick v. State, 73 Ala. 486 (see Hammonds v. State, 44 Ala.App. 256, 206 So. 924; Ex parte Hammonds, 45 Ala.App. 468, 231 So.2d 922), Jett’s appeal stands dismissed unless before the next call of the Seventh Division (Code 1940, T. 13, §§ 21 and 22), 3:00 P.M. Tuesday, January 12, 1971, the appellant has theretofore purged himself of contempt by returning to the custody of the law.
Dismissed conditionally.
ALMON, J., not sitting.
ORDER FINALIZING DISMISSAL
The time of the call of the Seventh Division having passed with appellant beyond the custody of the law, it is ordered that the conditional order of dismissal heretofore entered December 15, 1970, be and the same is made final. Hammonds v. State, 44 Ala.App. 256, 206 So.2d 924; Pace v. State, 45 Ala.App. 390, 231 So.2d 166.
Dismissed.